                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   PIKEVILLE

CHARLES FRAZIER,                              )
                                              )
      Plaintiff,                              )
                                              )         No. 7:17-CV-68-REW-EBA
v.                                            )
                                              )
TOTAL RENAL CARE, INC.,                       )            OPINION & ORDER
                                              )
      Defendant.                              )

                                     *** *** *** ***

       Total Renal Care, Inc., d/b/a Raven Rock Dialysis (Raven Rock) seeks summary

judgment. DE #30 (Motion). Charles Frazier opposed. DE #31 (Response). Raven Rock

replied. DE #32 (Reply). The matter is ripe for consideration. For the following reasons,

the Court DENIES DE #30. A jury must decide Frazier’s surviving negligence claim.

I.     BACKGROUND1

       On February 19, 2016, Frazier went to Raven Rock, a clinic in Letcher County, to

receive dialysis treatment. See DE #27 (Frazier Depo.), at 46 (Depo. p. 45). This was a

frequent occurrence. See id. at 33, 47 (Depo. pp. 32, 46); DE #26 (Stewart Depo.), at 11,

24-25. Frazier receives such treatment thrice weekly at the clinic. While entering, he

observed that an entrance mat was “turned up,” and continued toward it. As he tried to

cross the mat, Frazier’s foot caught it, and he fell. In Plaintiff’s own words:

       Q: On February 19, 2016, did you notice any problem with the mat or rug
       that was in the entranceway?



1
  Under the summary judgment standard, the Court assesses the facts in favor of Frazier,
the non-movant. Matsushita Elec. Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356
(1986).


                                              1
       A: It was turned up and I – and I didn’t see it. I mean I saw it but what I’m
       saying, I was talking to somebody. Instead of stepping over it, I hooked
       my foot on it.

       Q: When did you notice that the rug was turned up?

       A: When I walked – opened the door. It’s got two doors and I pushed the
       door and when I saw it, what it shoulda – I just did – I didn’t pick my feet
       up I guess and I hooked it. . . .

       Q: And you walked over the rug.

       A: Well, I – I thought I did but I hooked my foot on it and that’s what
       throwed me. I thought I had my foot over it but I didn’t.

DE #27, at 49-50 (Depo p. 48-49); see also id. at 57 (Depo. p. 56) (Q: “When you opened

up the door to talk into the entranceway, did you see the rug with an end folded up – A:

“Yes.”); id. (“I thought I got over it but I hooked my foot on it; and when I fell, . . . it was

still hung, I couldn’t get it loose.”); id. (confirming that his “foot got hung on the folded

part of . . . the rug”). By “turned up,” Frazier clarified he meant “folded over on itself.”

Id. at 51 (Depo. p. 50). Plaintiff estimated the fold to be about “three inches, two inches,

something like that.” Id. at 106 (Depo p. 105) (characterizing the mat fold as not “big,”

but “noticeable”).

       Witness John Stewart, who regularly ferried Frazier to dialysis, described the

event as follows:

       Q: Well, tell us what you recall about the incident of February 19, 2016.
       You said you were with Mr. Frazier?

       A: Yes. I take him to dialysis on Mondays, Wednesdays, and Fridays.
       And, you know, he had got out of the truck, and he was walking in the
       door, and the rug was rolled up in the front of the door. And he tripped
       over it and landed into the other door – the swinging doors that goes in.

DE #26, at 5. Stewart later said the mat was “folded over.” Id. at 7. He estimated the fold

to be “probably a good four inches” high, involving “probably a quarter of the rug.” Id. at



                                               2
18. The depositions describe the extent of Plaintiff’s alleged injuries resulting from the

fall. Based on this incident, Frazier sued. The parties have litigated the case, and Raven

Rock now seeks judgment under Rule 56.

II.    STANDARD

       A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A reviewing court must construe the evidence and draw all

reasonable inferences from the underlying facts in favor of the nonmoving party.

Matsushita Elec., 106 S. Ct. at 1356; Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009).

Additionally, the court may not “weigh the evidence and determine the truth of the

matter” at the summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505,

2511 (1986).

       The burden of establishing the absence of a genuine dispute of material fact

initially rests with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553

(1986) (requiring the moving party to set forth “the basis for its motion, and identify[]

those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate an absence of a

genuine issue of material fact”); Lindsay, 578 F.3d at 414 (“The party moving for

summary judgment bears the initial burden of showing that there is no material issue in

dispute.”). If the moving party meets its burden, the burden then shifts to the nonmoving

party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp., 106.

S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule

56(c) mandates the entry of summary judgment . . . against a party who fails to make a




                                             3
showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp., 106 S. Ct.

at 2552; see also id. at 2557 (Brennan, J., dissenting) (“If the burden of persuasion at trial

would be on the non-moving party, the party moving for summary judgment may satisfy

Rule 56’s burden of production in either of two ways. First, the moving party may submit

affirmative evidence that negates an essential element of the nonmoving party’s claim.

Second, the moving party may demonstrate to the Court that the nonmoving party’s

evidence is insufficient to establish an essential element of the nonmoving party’s claim.”

(emphasis in original)).

       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id. A

“genuine” issue exists if “there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.” Id. at 2511; Matsushita Elec., 106 S. Ct. at 1356

(“Where the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no ‘genuine issue for trial.’”) (citation omitted). Such

evidence must generally be suitable for admission at trial. Alexander v. CareSource, 576

F.3d 551, 557-59 (6th Cir. 2009).

III.   ANALYSIS

       Frazier levels a common-law, premises-liability negligence claim against Raven

Rock. “The elements of a negligence claim are (1) a legally-cognizable duty, (2) a breach

of that duty, (3) causation linking the breach to an injury, and (4) damages.” Patton v.




                                              4
Bickford, 529 S.W.3d 717, 729 (Ky. 2016).2 “Duty presents a question of law, whereas

breach and injury are questions of fact for the jury to decide. . . . Causation presents a

mixed question of law and fact.” Id.

       Beginning in 2010, the Kentucky Supreme Court has effected “seismic” change in

the Commonwealth’s negligence law. See Grubb v. Smith, 523 S.W.3d 409, 415-21 (Ky.

2017) (narrating the evolution); Shelton v. Ky. Easter Seals Soc., Inc., 413 S.W.3d 901,

904 (Ky. 2013) (stating a desire to further Kentucky’s “slow, yet steady, progress to

modernize our tort law and eliminate unfair obstacles to the presentation of legitimate

claims”).3 The core of the high court’s reasoning aims to advance a “determined effort”

to “limit holdings” that a danger “is ‘not unreasonable as a matter of law,’ to those rare

instances where they are justified.” Grubb, 523 S.W.3d at 418 (majority opinion). The

court’s “intention [is] to return most open and obvious cases to jury consideration[.]” Id.

Federal courts have recognized this. See, e.g., Dunn v. Wal-Mart Stores E., LP, 724 F.

App’x 369, 374 (6th Cir. 2018) (“[T]he Kentucky Supreme Court has repeatedly and

explicitly declared that, under comparative fault, the unreasonableness and foreseeability

of the risk of harm is normally a question for the jury to determine in deciding whether

the defendant breached its duty of care in all but the rarest of circumstances.”).




2
  The parties agree that substantive Kentucky law applies in this diversity case; the Court,
accordingly, undertakes no independent choice-of-law analysis. Gahafer v. Ford Motor
Co., 328 F.3d 859, 861 (6th Cir. 2003).
3
  The effort began with Kentucky River Medical Center v. McIntosh, 319 S.W.3d 385
(Ky. 2010), and continued via Dick’s Sporting Goods, Inc. v. Webb, 413 S.W.3d 891 (Ky.
2013), Shelton, Carter v. Bullitt Host, LLC, 471 S.W.3d 288 (Ky. 2015), Goodwin v. Al J.
Schneider Co., 501 S.W.3d 894 (Ky. 2016), and Grubb. The Court has carefully
considered every word of these cases. The critical cases, in the open-and-obvious context,
are McIntosh, Shelton, Carter, Goodwin, and Grubb.


                                              5
       The first question, which Raven Rock does not directly or otherwise contest,

concerns duty existence. “Generally speaking, a possessor of land owes a duty to an

invitee to discover unreasonably dangerous conditions on the land and either eliminate or

warn of them.” Shelton, 413 S.W.3d at 909; see also Webb, 413 S.W.3d at 897. “Of

course, possessors are not required to ensure the safety of individuals invited onto their

land; but possessors of land are required to maintain the premises in a reasonably safe

condition.” Id.

       Raven Rock does not attempt to differentiate between landowners and land

possessors, which cases often use (seemingly) interchangeably. Whatever the variance(s)

between the terms may be, compare Grubb, 523 S.W.3d at 422 (opinion for 3 Justices of

Hughes, J.), with id. at 433-34 (opinion for 3 Justices of Venters, J.), Raven Rock does

not contest its status as a land possessor, the post-Grubb key. See, e.g., DE #30-1, at 3-4.

Defendant also nowhere contested that Frazier, who had business dealings with Raven

Rock via dialysis treatment, was an invitee. See id. at 3; see also DE #26, at 41-42;

Carney v. Galt, 517 S.W.3d 507, 511 (Ky. Ct. App. 2017). Invitee status impacts duty

formulation.

       Accordingly, as a land possessor, Raven Rock owed Frazier, an invitee, a duty “to

discover unreasonably dangerous conditions on the land and either eliminate or warn of




                                             6
them”4 and to generally “maintain the premises in a reasonably safe condition.” Shelton,

413 S.W.3d at 908-09. Additionally, Raven Rock does not dispute that it owed Frazier an

“overarching duty of reasonable care,” that is, a duty “to exercise ordinary care in [its]

activities to prevent foreseeable injury.” See Webb, 413 S.W.3d at 897; see also Shelton,

413 S.W.3d at 910 (countenancing a land possessor’s “general duty of reasonable care”

separate from “the more specific duty associated with” premises-liability particulars). A

duty, thus, unquestionably existed. See also id. at 911 (“[A]n open-and-obvious condition

does not eliminate a landowner’s duty.”).

       The next question is whether a jury could reasonably find a Raven Rock breach.

The Court answers affirmatively. Indeed, Raven Rock’s arguments are counter to

bedrock principles of comparative fault and mirror (or outright repeat) those rejected,

time and again in recent years, by the Kentucky Supreme Court.




4
         “The open-and-obvious doctrine merely eliminates the duty to warn of,” not
necessarily the duty to eliminate, “a condition because the condition itself serves as
ample warning.” Webb, 413 S.W.3d at 897-98. Relatedly, a “land possessor may still owe
a duty of reasonable care, which may require him to take other reasonable steps to protect
[an] invitee against the known or obvious condition.” McIntosh, 319 S.W.3d at 390
(internal quotation marks and alteration removed); see also Shelton, 413 S.W.3d at 907
(“emphasiz[ing] that the existence of an open and obvious danger does not pertain to the
existence of duty” and holding that “a land possessor’s general duty of care is not
eliminated because of the obviousness of the danger”).
         Additionally, Raven Rock’s argument concerning actual or constructive notice of
the folded-up mat, see DE #30-1, at 4-5, is unavailing. Heinrich v. Kroger Co., 2 F.
App’x 413 (6th Cir. 2001), the only case Defendant cites on this topic, is pre-McIntosh
and thus of little import. Raven Rock had the overarching duty itself to “discover”
unreasonably dangerous conditions, as well as to generally maintain the premises in a
reasonably safe condition. See Shelton, 413 S.W.3d at 908-09. The circumstances
surrounding the incident and the folded-up mat will be for the jury to consider. Frazier
testified that he had “complain[ed]” to Raven Rock “about the rugs” various “different
times” prior to this incident. DE #27, at 53 (Depo. p. 52); see also id. at 56, 68 (Depo. pp.
55, 67). The jury will evaluate the care taken by all concerned.


                                             7
       The question of breach is factual and often inappropriate for summary

determination by the Court. See Patton, 529 S.W.3d at 729 (categorizing breach as a

“question[] of fact for the jury to decide”); Grubb, 523 S.W.3d at 421 (majority opinion)

(holding that the question of the “unreasonableness of the risk of harm” as to a condition

is “almost always . . . properly categorized as a factual one”); see also Dunn, 724 F.

App’x at 374 (“[T]he Kentucky Supreme Court has repeatedly and explicitly declared

that . . . the unreasonableness and foreseeability of the risk of harm is normally a question

for the jury to determine in deciding whether the defendant breached its duty of care in all

but the rarest of circumstances.”).

       As some examples, an “unreasonable risk could be created by a ‘simple curb’

outside an emergency room (McIntosh), wires on the floor near a hospital bed (Shelton),

ice in the parking lot of a hotel after a winter storm (Carter), the slipperiness of a wet

hotel bathtub (Goodwin), and a small pothole between the pumps of a gas station

(Grubb).” Id. Further, Kentucky courts have found summary judgment inappropriate

“because the reasonableness of the risk and foreseeability of the harm were questions of

fact in cases where the plaintiff tripped on the corner of a pallet protruding from the

bottom of a store display, fell when stepping backward onto uneven pavement at a gas

station, or tripped over a concrete flower pot placed near the exit of a banquet hall.” Id. at

374-75 (citing cases).

       So too here. If the circumstances of the curb in McIntosh, the wires in Shelton, the

bathtub in Goodwin, and the pothole in Grubb presented triable issues, so do those of the

folded-up mat, as to Mr. Frazier. The reasonableness of Raven Rock’s premises

maintenance, the reasonableness of Frazier’s behavior, and the foreseeability of the




                                              8
incident (a person—especially a person present for dialysis—tripping over a folded-up

entranceway mat) are questions subject to rational disagreement, requiring submission of

the matter to a jury.5

        As to many of Raven Rock’s arguments, the Court merely repeats McIntosh’s

pathmarking direction:

        The lower courts should not merely label a danger as “obvious” and then
        deny recovery. Rather, they must ask whether the land possessor could
        reasonably foresee that an invitee would be injured by the danger. If the
        land possessor can foresee the injury, but nevertheless fails to take
        reasonable precautions to prevent the injury, he can be held liable.

319 S.W.3d at 392; see also Grubb, 523 S.W.3d at 417 (majority opinion) (disparaging

holdings like the one Raven Rock seeks as an antiquated part of “the old common law”).

According to the Commonwealth’s high court, “considerations of the obviousness of a

hazard” are “better addressed in deciding whether the defendant breached” the applicable

duty. Carter, 471 S.W.3d at 297. Directly put: “Instead of killing a case prematurely

because of the obvious nature of a hazard, most non-frivolous cases will now be allowed

to . . . go before a jury to determine whether there has been tortious conduct at all and, if

so, to apportion fault among the parties.” Id. Carter continued:

        [A] land possessor’s general duty of ordinary care is not eliminated simply
        because a hazard is obvious. The question is rather whether the landowner
        could reasonably foresee a land entrant proceeding in the face of the
        danger, which goes to the question whether the universal duty of
        reasonable care was breached. In Mrs. Shelton’s case, it was obvious that
        she was going to continue to care for her very sick husband, wires or no
        wires. After Shelton, if such events are foreseeable and the landowner has
        not made reasonable efforts to correct the problem which causes harm to a
        plaintiff, then the landowner has breached his general duty of reasonable


5
 The Court does not base this decision in any way on Frazier’s submissions regarding the
Hughes report and the International Building Code. Plaintiff nowhere states a negligence
per se theory. Further, Plaintiff cites codes either not in effect or from the wrong iteration
or version.


                                              9
       care. . . . The open-and-obvious nature of a hazard is, under comparative
       fault, no more than a circumstance that the trier of fact can consider in
       assessing the fault of any party, plaintiff or defendant.

471 S.W.3d at 297 (emphasis added); see also McIntosh, 319 S.W.3d at 391 (decrying

“the incompatibility between the traditional open and obvious rule and comparative

fault”). The Court effectuates these principles in the summary judgment denial here.

       An excerpt from Grubb is particularly apt:

       While there was no serious dispute that the “hole” here was “obvious,” for
       these purposes, neither was there any dispute that it was located in an
       area—the driveway directly between gas-pump islands—heavily
       trafficked by both pedestrians and automobiles. A reasonable fact-finder
       could readily have believed that Speedway could and should have
       anticipated a duly cautious pedestrian’s being distracted momentarily by a
       moving car or blinded momentarily by a car’s headlights so as to
       encounter the pothole notwithstanding its obviousness. Under the
       comparative fault doctrine, since Speedway could reasonably be thought
       to have breached its duty to the careful, Teresa’s claim remained viable
       even though by her own admission she was careless.

523 S.W.3d at 419 (majority opinion) (footnote removed). As applied to Frazier, even if

the folded-up mat was “obvious,” there is no dispute that it was located in an area heavily

(and necessarily) trafficked by pedestrians—the entrance to the clinic. See also DE #26,

at 37-38. “A reasonable fact-finder could,” thus, conclude that Raven Rock “could and

should have anticipated a duly cautious pedestrian’s being distracted momentarily . . . so

as to encounter the [folded-up mat] notwithstanding its obviousness.” Grubb, 523 S.W.3d

at 419. Accordingly, Raven Rock “could reasonably be thought to have breached its

duty.” Id.

       That Frazier in fact saw the folded-up mat—a point of much emphasis by Raven

Rock—is but one factor the jury will consider when apportioning comparative blame. See

McIntosh, 319 S.W.3d at 390-91 (“Whether the danger was known and appreciated by




                                            10
the plaintiff, whether the risk was obvious to a person exercising reasonable perception,

intelligence, and judgment, and whether there was some other reason for the defendant to

foresee the harm, are all relevant considerations that provide more balance and insight to

the analysis than merely labeling a particular risk ‘open and obvious.’”); see also Shelton,

413 S.W.3d at 911. Indeed, an open-and-obvious danger is “a heightened type of danger

which places a higher duty on the plaintiff to look out for his own safety. Such a

condition, being open and obvious, should usually be noticed by a plaintiff who is paying

reasonable attention.” McIntosh, 319 S.W.3d at 392.

       That said, Frazier’s potential carelessness now “bear[s] only on h[is] comparative

fault rather than [acting] as an absolute bar to h[is] recovery.” Id. at 394; see also Carter,

471 S.W.3d at 298 (“[A] landowner is not excused from his own reasonable obligations

just because a plaintiff has failed to a degree, however slight, in looking out for his own

safety.”). A land possessor, simply put, is not “absolved, ipso facto, . . . from liability for

injuries resulting from known or obvious conditions.” Shelton, 413 S.W.3d at 906

(boldface added). Thus, as the Kentucky Supreme Court has directly, unequivocally held,

the fact that Frazier knew of the potential hazard is not the sockdolager Raven Rock

wishes. Indeed, Mrs. Shelton “concede[d] that . . . she was aware of the various wires,

cables, and cords,” id. at 904, but Kentucky’s high court nevertheless refused to clear

Cardinal Hill of liability. Likewise, Mr. Goodwin was obviously aware of the hotel

bathtub “as he was getting into [it] to take a shower,” yet the Kentucky Supreme Court

held that the Galt House could still face liability. Goodwin, 501 S.W.3d at 895. A like

reaction meets the arguments concerning Plaintiff’s familiarity and frequency of




                                              11
encounter with the entrance to, and mats at, Raven Rock—these will merely be factors in

the jury’s comparative fault calculus. See McIntosh, 319 S.W.3d at 394-95.

       The majority position embodied in § 343A(1) of the Restatement (Second) was

fulcral for Kentucky’s shift in “open and obvious” treatment—from categorical bar to

comparative factor. See McIntosh, 319 S.W.3d at 389–90 (quoting Restatement (Second)

of Torts § 343A(1) (1965) and noting its “persuasive power”). Foundational to § 343A(1)

is the idea that, despite a person knowing of and proceeding to encounter a danger, the

involved landowner can yet be negligent. See Greer v. Kaminkow, No. 7:17-CV-120-

REW-EBA, 2019 WL 2870092, at *8 n.14 (E.D. Ky. July 3, 2019) (collecting cases and

noting that “the universal duty applies even if a hazard is open and obvious”). This is

because harm to the person (even the person with knowledge) may still be reasonably

foreseeable to the landowner. Thus, where a person, relative to a risk, might be distracted,

might reasonably disregard or fail to protect against the risk, or might forge on to a

destination despite the risk, a jury must assess any persisting foreseeable harm. See

Schmidt v. Intercontinental Hotels Grp. Res., Inc. & Hotel, 850 F. Supp. 2d 663, 670

(E.D. Ky. 2012) (discussing McIntosh’s adoption of § 343A principles). Here, Frazier

required dialysis three times per week. He was 70 years old and weighed 377 pounds.

Just as he entered the clinic, a place he knew well, he saw the folded mat. He had

encountered such a problem before. Frazier, as he conversed with his fellow invitees and

after a quick reckoning, tried to step over the mat. That was the wrong call and it may

have been unreasonable. Still, a rational jury could find it reasonably foreseeable (to

Raven Rock) that Frazier (and others like him) would proceed through the doors to his

medical appointment. A reasonable jury could believe that Frazier understandably




                                            12
mistook or miscalculated the degree of risk, his own abilities, and the comparative need

to enter the clinic. This patient or patron calculus exercise is much like that applicable to

Mrs. Shelton—she was likely going to kiss her husband, wires or no, just as Frazier was

likely to enter the mat-fronted clinic, folded rug or no. There is record proof of prior

complaints about mat folding and bunching. There is no evidence regarding how Raven

Rock went about policing its grounds, on this or any day. The jury has the final say on

this scenario, per Kentucky’s clear case directives.

          Kentucky courts have recognized two general exceptions to the normal rule of

jury determination. First, the parties do not suggest that “public policy” here “require[s]”

that this “risk-creating condition be deemed not unreasonable and thus excepted from [the

applicable] duty of care.” Grubb, 523 S.W.3d at 418 (majority opinion). Second, based

on the Court’s review of the record, this is not a case where Frazier’s conduct was

“clearly the only fault” of his injury. See id. The Court could not say, as a matter of law,

that the “risk-creating condition on the property” could not have “been corrected by any

means” or that it is “beyond dispute that [Raven Rock did] all that was reasonable.” Id.;

see also, e.g., Webb, 413 S.W.3d at 899-900. Indeed, Raven Rock could have simply

monitored conditions more closely and unfolded the mat, as Stewart easily did post-fall.

See DE #26, at 39-40. Frazier “did not fall into a grease pit.” Grubb, 523 S.W.3d at 419

(majority opinion) (contrasting Bonn v. Sears, Roebuck & Co., 440 S.W.2d 526, 527 (Ky.

1969)).

          A “rational fact-finder could deem [Frazier]’s injuries,” at least in part, “the result

of [some]thing [other than] h[is] own fault[,]” Grubb, 523 S.W.3d at 418, to wit, the

folded-up mat greeting people entering Raven Rock. That is the main point of




                                                13
comparative fault: for a jury to apportion blame “based on the extent a party’s breach”—

even the plaintiff’s own breach—“caused or helped cause harm to the plaintiff.” Carter,

471 S.W.3d at 298; see also Grubb, 523 S.W.3d at 415 (“Under the comparative-fault

regime, the fact finder is tasked with apportioning fault for the plaintiff’s injuries between

(or among) those responsible, with the defendant’s liability for the plaintiff’s damages

proportionate to his or her share of the fault.”). Accordingly, neither exception applies.

       By this result, the Court assiduously avoids “substituting its view of reasonably

debatable facts for that of the fact-finder.” Grubb, 523 S.W.3d at 418 (majority opinion).

The “reasonableness of a risk involves some manner of balancing the costs or burdens of

mitigating it against the likelihood and severity of the injuries it threatens. In [Kentucky]

law, that determination, that balancing is ordinarily deemed a matter of fact to be

addressed by the jury.” Id. at 417. Accordingly, the question of breach is for the jury.6

IV.    CONCLUSION

       Per this analysis, the Court DENIES DE #30.

               This the 17th day of July, 2019.




6
 Raven Rock makes no argument as to negligence elements 3 and 4. The Court’s review
of the record indicates triable issues as to those elements, as well.


                                             14
